DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the ferrite layers extend on end portions of the underlying electrodes across boundaries with the underlying electrodes” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the ferrite layers extend on end portions of the underlying electrodes across boundaries with the underlying electrodes” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 24 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odahara [WO 2012-172939] in view of Chang et al. [U.S. Pub. No. 2015/0145629].
Regarding Claim 1, Odahara shows a multilayer coil component (Figs. 12-14 with teachings from Figs. 1-11) comprising:
a body including laminated ferrite layers (16a-16j, see English translation);
a coil conductor (L) including conductive layers (18a-18d) laminated in the body (see Figs. 12-14); and
a pair of outer electrodes (14a, 14b) disposed on a lower surface of the body (see Figs. 12-14), each of the pair of outer electrodes (14a, 14b) being electrically connected to a corresponding one of end portions of the coil conductor (see Figs. 12-14, elements 14a, 14b electrically connected to a corresponding one of end portions of 18a, 18d),
wherein the lower surface of the multilayer coil component (12) includes a recessed section between the pair of outer electrodes (see Fig. 14, the lower surface of 
Odahara does not explicitly show each of the outer electrodes includes an underlying electrode, and the ferrite layers extend on end portions of the underlying electrodes across boundaries with the underlying electrodes.  
Chang et al. shows an electronic component (Figs. 1-9) teaching and suggesting each of the outer electrodes (132) includes an underlying electrode (132a, 132b), and the ferrite layers (131, see 112 rejection above) extend on end portions of the underlying electrodes (132a, 132b) across boundaries with the underlying electrodes (see Figs. 1-9, element 131 extend on end portions of elements 132a, 132b across boundaries with elements 132a, 132b).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the outer electrodes includes an underlying electrode and the ferrite layers extend on end portions of the underlying electrodes across boundaries with the underlying electrodes as taught by Chang et al. for device as disclosed by Odahara to improve electrical and physical connectivity, reliability, (Paragraphs [0008], [0105]) and to improve coupling force (Paragraph [0109]).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ferrite layers extend on end portions of the underlying electrodes across boundaries with the underlying electrodes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to improve magnetic and coupling characteristics. St. Regis Paper In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 2, Odahara shows an upper end portion of the coil conductor (see Fig. 12, upper end portion of element 18a or 18d) is electrically connected to one of the pair of outer electrodes (14a or 14b) through a lead electrode (20a, 20b, 22, 24a, 24b, or 26) disposed at an outer side portion of a winding section of the coil conductor (see Fig. 12, upper end portion of element 18a or 18d is electrically connected to one of element 14a or 14b through element 20a, 20b, 22, 24a, 24b, or 26 disposed at an outer side portion of a winding section of elements 18a-18d).
Regarding Claims 3 and 9, Odahara shows the ferrite layers (16a-16j) are magnetic layers (see English translation), or a magnetic layer and a non-magnetic layer.
Regarding Claims 6, Odahara shows an inner side portion of a winding section of the coil conductor is occupied by the magnetic layers (see Figs. 12-14, an inner side portion of the winding section of elements 18a-18d is occupied by elements 16a-16j).
Regarding Claims 8 and 15, Odahara shows the recessed section (see Fig. 14) has a tapered portion (see Fig. 14) has a taper angle of from 3° to 10° (see Fig. 14 and Drawing 2 below, angle A has a taper angle from 3° to 10° when measured with a protractor).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the recessed section has a tapered portion having a taper angle of from 3° to 10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate stability while obtain desirable operating .

Claims 3-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odahara in view of Chang et al. as applied to claims 1-2 above, and further in view of Tsuduki et al. [U.S. Pub. No. 2011/0279213].
Regarding Claims 3 and 9, Odahara in view of Chang et al. shows the claimed invention as applied above but does not disclose the ferrite layers are a magnetic layer and a non-magnetic layer.
Tsuduki et al. shows a laminated inductor (Figs. 1-10) teaching and suggesting the ferrite layers are a magnetic layer (1) and a non-magnetic layer (b, 3, 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the ferrite layers are a magnetic layer and a non-magnetic layer as taught by Tsuduki et al. for device as disclosed by Odahara in view of Chang et al. to suppress concentration of magnetic gap portions and prevent local magnetic saturation achieving excellent DC superposition characteristics and reduce external magnetic leakage (Paragraph [0029]).
Regarding Claim 4, Tsuduki et al. shows each of the non-magnetic layers (b, 3, 4) is disposed between respective conductive layers of the plurality of conductive layers (see Figs. 1-10).

Regarding Claims 6 and 11-12, Odahara shows an inner side portion of a winding section of the coil conductor is occupied by the magnetic layers (see Figs. 12-14, an inner side portion of the winding section of elements 18a-18d is occupied by elements 16a-16j).
Tsuduki et al. also shows an inner side portion of a winding section of the coil conductor is occupied by the magnetic layers (see Figs. 1-10, an inner side portion of the winding section of element 2 is occupied by element 1).

Claims 7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odahara in view of Chang et al. as applied to claims 1-2 above, and further in view of Jeong et al. [U.S. Pub. No. 2016/0351314].
Regarding Claims 7 and 13-14, Odahara in view of Chang et al. shows the claimed invention as applied above but does not disclose the recessed section has a depth of from 0.01 mm to 0.10 mm.
Jeong et al. shows an electronic component (Figs. 1-5) teaching and suggesting the recessed section (72) has a depth (b) of from 0.01 mm to 0.10 mm (Paragraph [0060]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the recessed section has a depth of from 0.01 mm to 0.10 mm as taught by Jeong et al. for device as disclosed by 
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the recessed section has a depth of from 0.01 mm to 0.10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to sufficiently achieve the effect of blocking the current path and obtain desirable inductance values.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odahara in view of Chang et al. as applied to claims 1-2 above, and further in view of Yaso [U.S. Pub. No. 2020/0082986].
Regarding Claims 8 and 15, Odahara in view of Chang et al. shows the claimed invention as applied above but does not disclose the recessed section has a tapered portion having a taper angle of from 3° to 10°.
Yaso shows an electronic component (Fig. 1) teaching and suggesting the recessed section (30) has a tapered portion (see Fig. 1) having a taper angle of from 3° to 10° (see Fig. 1, Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the recessed section has a tapered portion having a taper angle of from 3° to 10° as taught by Yaso for device as 
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the recessed section has a tapered portion having a taper angle of from 3° to 10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to increase the fixing force between the electrode and the electronic component main body.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odahara in view of Chang et al. as applied to claims 1-2 above, and further in view of Folker [U.S. Patent No. 8,242,870].
Regarding Claims 8 and 15, Odahara in view of Chang et al. shows the claimed invention as applied above but does not disclose the recessed section has a tapered portion having a taper angle of from 3° to 10°.
Folker shows a magnetic component (Fig. 10) teaching and suggesting the recessed section (74) has a tapered portion (see Fig. 10) having a taper angle of from 3° to 10° (see Fig. 10, angle A, Col. 4, Lines 40-48, when angle Y is 170 to 177 degrees then angle A can be 3 to 10 degrees).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the recessed section has a 
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the recessed section has a tapered portion having a taper angle of from 3° to 10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve a design that reduce cost while maintaining desired magnetic and electronic performance by providing a sufficient magnetic flux path.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odahara in view of Chang et al. as applied to claim 1 above, and further in view of Arata et al. [U.S. Pub. No. 2009/0115563] (hereinafter as “Arata ‘563”).
Regarding Claim 21, Odahara in view of Chang et al. shows the claimed invention as applied above but does not show at least one of the conductive layers has a constricted portion at an end portion thereof.
Arata ‘563 shows an inductor (Figs. 1-5 with teachings from Figs. 6-10) teaching and suggesting at least one of the conductive layers (C2 or C4 and H1, H2 forms C2 or C4, Paragraph [0091]) has a constricted portion at an end portion thereof (see Figs. 1-5, elements C2 or C4 have a concave portion 18a and convex portion 18b which resulted 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the conductive layers has a constricted portion at an end portion thereof as taught by Arata ‘563 for the device as disclosed by Odahara in view of Chang et al. to facilitate anchor effect where there is extremely little tendency for cracking and short circuits between conductor patterns due to the migration phenomenon are greatly reduced (Paragraph [0079]).
Regarding Claim 24, Arata ‘563 shows at least one of the first conductive layer (element C2 or C4) and the second conductive layer (element C2 or C4) is curved in a substantially arc shape (see Figs. 1-5 and Figs. 6-10 upside down, Paragraphs [0057], [0079], [0080], element C2 or C4 is curved in a substantially arc shape).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odahara in view of Chang et al. as applied to claim 1 above, and further in view of Ryu et al. [U.S. Pub. No. 2018/0350505].
Regarding Claim 22, Odahara in view of Chang et al. shows the claimed invention as applied above but does not show each of the conductive layers is formed of a first conductive layer and a second conductive layer which is thinner than the first conductive layer.  
Ryu et al. shows a coil component (Figs. 1-3) teaching and suggesting each of the conductive layers is formed of a first conductive layer (24a2 or 24b2) and a second 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the conductive layers is formed of a first conductive layer and a second conductive layer which is thinner than the first conductive layer as taught by Ryu et al. for the device as disclosed by Odahara in view of Chang et al. to improve structural reliability (Paragraphs [0047]-[0048]) and high aspect ratio and stable structure (Paragraph [0006]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odahara in view of Chang et al. as applied to claim 1 above, and further in view of Jeong [U.S. Pub. No. 2016/0086720].
Regarding Claim 22, Odahara in view of Chang et al. shows the claimed invention as applied above but does not show each of the conductive layers is formed of a first conductive layer and a second conductive layer which is thinner than the first conductive layer.  
Jeong shows a coil component (Figs. 1-4) teaching and suggesting each of the conductive layers is formed of a first conductive layer (61) and a second conductive layer (62) which is thinner than the first conductive layer (61, see Fig. 4, element 62 is thinner than element 61, Paragraphs [0054], [0069], Table 1, where thickness of element 61 is 150 µm and thickness of 62 is 50 µm [d-b = 200-150 = 50 µm which is the thickness of element 62]).  
.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odahara in view of Chang et al. and Arata ‘563 as applied to claim 21 above, and further in view of Naito et al. [WO 2008/018187].
Regarding Claim 24, Odahara in view of Chang et al. and Arata ‘563 shows the claimed invention as applied above.
In addition, Naito et al. shows a coil component (Figs. 11-12 with teachings from Figs. 4, 6, 10) teaching and suggesting at least one of the first conductive layer (6b) and the second conductive layer (6b) is curved in a substantially arc shape (see Figs. 11-12, Paragraph [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the first conductive layer and the second conductive layer is curved in a substantially arc shape as taught by Naito et al. for the coil component as disclosed by Odahara in view of Chang et al. and Arata ‘563 to improve DC bias characteristics (Paragraph [0008]) and increase magnetic flux of the layered coil component and increase inductance (Paragraph [0064)).

Claims 1-3, 6, 8-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. [U.S. Pub. No. 2013/0257576] in view of Yoon et al. [U.S. Pub. No. 2017/0150606] and Chang et al. [U.S. Pub. No. 2015/0145629].
Regarding Claim 1, Arata et al. shows a multilayer coil component (Figs. 1-5) comprising:
a body (2) including laminated ferrite layers (11, Paragraph [0026]);
a coil conductor (C) including conductive layers (21) laminated in the body (see Figs. 1-5); and
a pair of outer electrodes (elements 4, 6 with element 7) disposed on a lower surface (2a) of the body (2), each of the pair of outer electrodes being electrically connected to a corresponding one of end portions of the coil conductor (see Figs. 1-5, each of elements 4, 6 with element 7 are electrically connected to a corresponding one of end portions of C),
each of the outer electrodes includes an underlying electrode (4, 6).
Arata et al. does not explicitly show the lower surface of the multilayer coil component includes a recessed section between the pair of outer electrodes and the ferrite layers extend on end portions of the underlying electrodes across boundaries with the underlying electrodes.  
Yoon et al. shows a coil component (Figs. 1-2) teaching and suggesting the lower surface of the multilayer coil component includes a recessed section (22) between the pair of outer electrodes (3, see Figs. 1-2).

Arata et al. in view of Yoon et al. does not explicitly show the ferrite layers extend on end portions of the underlying electrodes across boundaries with the underlying electrodes.  
Chang et al. shows an electronic component (Figs. 1-9) teaching and suggesting the ferrite layers (131, see 112 rejection above) extend on end portions of the underlying electrodes (132a, 132b) across boundaries with the underlying electrodes (see Figs. 1-9, element 131 extend on end portions of elements 132a, 132b across boundaries with elements 132a, 132b).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the ferrite layers extend on end portions of the underlying electrodes across boundaries with the underlying electrodes as taught by Chang et al. for device as disclosed by Arata et al. in view of Yoon et al. to improve electrical and physical connectivity, reliability, (Paragraphs [0008], [0105]) and to improve coupling force (Paragraph [0109]).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ferrite layers extend on end portions of the underlying electrodes across boundaries with the underlying electrodes, since it has been held that mere duplication of the essential working parts of a device involves only In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 2, Arata et al. shows an upper end portion of the coil conductor (see Fig. 2 upside down and see Figs. 3-4) is electrically connected to one of the pair of outer electrodes (6) through a lead electrode (25) disposed at an outer side portion of a winding section of the coil conductor (see Figs. 1-5, element 25 disposed at an outer side portion of a winding section of element C).
Regarding Claims 3 and 9, Arata et al. shows the ferrite layers (11) are magnetic layers (Paragraph [0026]), or a magnetic layer and a non-magnetic layer (Paragraph [0026]).
Regarding Claims 6, Arata et al. shows an inner side portion of a winding section of the coil conductor is occupied by the magnetic layers (see Figs. 1-5, an inner side portion of the winding section of elements C is occupied by elements 11).
Regarding Claims 8 and 15, Yoon et al. shows the recessed section (22) has a tapered portion (see Figs. 1-2) has a taper angle of from 3° to 10° (see Fig. 2 and Drawing 3 below, angle A has a taper angle from 3° to 10° when measured with a protractor).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the recessed section has a tapered portion having a taper angle of from 3° to 10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate stability while obtain desirable operating .

Claims 3-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Yoon et al. and Chang et al. as applied to claims 1-2, and further in view of Tsuduki et al. [U.S. Pub. No. 2011/0279213].
Regarding Claims 3 and 9, Arata et al. in view of Yoon et al. and Chang et al. shows the claimed invention.
Tsuduki et al. shows a laminated inductor (Figs. 1-10) teaching and suggesting the ferrite layers are a magnetic layer (1) and a non-magnetic layer (b, 3, 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the ferrite layers are a magnetic layer and a non-magnetic layer as taught by Tsuduki et al. for device as disclosed by Arata et al. in view of Yoon et al. and Chang et al. to suppress concentration of magnetic gap portions and prevent local magnetic saturation achieving excellent DC superposition characteristics and reduce external magnetic leakage (Paragraph [0029]).
Regarding Claim 4, Tsuduki et al. shows each of the non-magnetic layers (b, 3, 4) is disposed between respective conductive layers of the plurality of conductive layers (see Figs. 1-10).
Regarding Claims 5 and 10, Tsuduki et al. shows one of the non-magnetic layers (b, 3, 4) is disposed at an outer side portion of a winding section of the coil conductor (see Figs. 1-10).

Tsuduki et al. also shows an inner side portion of a winding section of the coil conductor is occupied by the magnetic layers (see Figs. 1-10, an inner side portion of the winding section of element 2 is occupied by element 1).

Claims 7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Yoon et al. and Chang et al. as applied to claims 1-3 above, and further in view of Jeong et al. [U.S. Pub. No. 2016/0351314].
Regarding Claims 7 and 13-14, Arata et al. in view of Yoon et al. and Chang et al. shows the claimed invention as applied above but does not disclose the recessed section has a depth of from 0.01 mm to 0.10 mm.
Jeong et al. shows an electronic component (Figs. 1-5) teaching and suggesting the recessed section (72) has a depth (b) of from 0.01 mm to 0.10 mm (Paragraph [0060]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the recessed section has a depth of from 0.01 mm to 0.10 mm as taught by Jeong et al. for device as disclosed by Arata et al. in view of Yoon et al. and Chang et al. to sufficiently achieve the effect of blocking the current path and obtain desirable inductance values (Paragraph [0061]).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the recessed section has a depth of from 0.01 mm .

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Yoon et al. and Chang et al. as applied to claims 1-2 above, and further in view of Yaso [U.S. Pub. No. 2020/0082986].
Regarding Claims 8 and 15, Arata et al. in view of Yoon et al. and Chang et al. shows the claimed invention as applied above but does not disclose the recessed section has a tapered portion having a taper angle of from 3° to 10°.
Yaso shows an electronic component (Fig. 1) teaching and suggesting the recessed section (30) has a tapered portion (see Fig. 1) having a taper angle of from 3° to 10° (see Fig. 1, Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the recessed section has a tapered portion having a taper angle of from 3° to 10° as taught by Yaso for device as disclosed by Arata et al. in view of Yoon et al. and Chang et al. to increase the fixing force between the electrode and the electronic component main body (Paragraph [0052]).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the recessed section has a tapered portion having .

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Yoon et al. and Chang et al. as applied to claims 1-2 above, and further in view of Folker [U.S. Patent No. 8,242,870].
Regarding Claims 8 and 15, Arata et al. in view of Yoon et al. and Chang et al. shows the claimed invention as applied above but does not disclose the recessed section has a tapered portion having a taper angle of from 3° to 10°.
Folker shows a magnetic component (Fig. 10) teaching and suggesting the recessed section (74) has a tapered portion (see Fig. 10) having a taper angle of from 3° to 10° (see Fig. 10, angle A, Col. 4, Lines 40-48, when angle Y is 170 to 177 degrees then angle A can be 3 to 10 degrees).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the recessed section has a tapered portion having a taper angle of from 3° to 10° as taught by Folker for device as disclosed by Arata et al. in view of Yoon et al. and Chang et al. to achieve a design that reduce cost while maintaining desired magnetic and electronic performance by providing a sufficient magnetic flux path (Col. 2, Lines 40-59).
.

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Yoon et al. and Chang et al. as applied to claim 1 above, and further in view of Arata et al. [U.S. Pub. No. 2009/0115563] (hereinafter as “Arata ‘563”).
Regarding Claim 21, Arata et al. in view of Yoon et al. and Chang et al. shows the claimed invention as applied above but does not show at least one of the conductive layers has a constricted portion at an end portion thereof.
Arata ‘563 shows an inductor (Figs. 1-5 with teachings from Figs. 6-10) teaching and suggesting at least one of the conductive layers (C2 or C4 and H1, H2 forms C2 or C4, Paragraph [0091]) has a constricted portion at an end portion thereof (see Figs. 1-5, elements C2 or C4 have a concave portion 18a and convex portion 18b which resulted in a constricted portion at an end portion, Paragraphs [0057], [0079], [0080], see also Figs. 6-10, elements H1, H2 when stacked resulted in a constricted portion at an end portion, Paragraph [0091]).

Regarding Claim 24, Arata ‘563 shows at least one of the first conductive layer (element C2 or C4) and the second conductive layer (element C2 or C4) is curved in a substantially arc shape (see Figs. 1-5 and Figs. 6-10 upside down, Paragraphs [0057], [0079], [0080], element C2 or C4 is curved in a substantially arc shape).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Yoon et al. and Chang et al. as applied to claim 1 above, and further in view of Ryu et al. [U.S. Pub. No. 2018/0350505].
Regarding Claim 22, Arata et al. in view of Yoon et al. and Chang et al. shows the claimed invention as applied above but does not show each of the conductive layers is formed of a first conductive layer and a second conductive layer which is thinner than the first conductive layer.  
Ryu et al. shows a coil component (Figs. 1-3) teaching and suggesting each of the conductive layers is formed of a first conductive layer (24a2 or 24b2) and a second conductive layer (24a1 or 24b1) which is thinner than the first conductive layer (Paragraph [0048], claim 2).  
.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Yoon et al. and Chang et al. as applied to claim 1 above, and further in view of Jeong [U.S. Pub. No. 2016/0086720].
Regarding Claim 22, Arata et al. in view of Yoon et al. and Chang et al. shows the claimed invention as applied above but does not show each of the conductive layers is formed of a first conductive layer and a second conductive layer which is thinner than the first conductive layer.  
Jeong shows a coil component (Figs. 1-4) teaching and suggesting each of the conductive layers is formed of a first conductive layer (61) and a second conductive layer (62) which is thinner than the first conductive layer (61, see Fig. 4, element 62 is thinner than element 61, Paragraphs [0054], [0069], Table 1, where thickness of element 61 is 150 µm and thickness of 62 is 50 µm [d-b = 200-150 = 50 µm which is the thickness of element 62]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the conductive layers is formed of a first conductive layer and a second conductive layer which is thinner than .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Yoon et al., Chang et al., and Arata ‘563 as applied to claim 21 above, and further in view of Naito et al. [WO 2008/018187].
Regarding Claim 24, Arata et al. in view of Yoon et al., Chang et al., and Arata ‘563 shows the claimed invention as applied above.
In addition, Naito et al. shows a coil component (Figs. 11-12 with teachings from Figs. 4, 6, 10) teaching and suggesting at least one of the first conductive layer (6b) and the second conductive layer (6b) is curved in a substantially arc shape (see Figs. 11-12, Paragraph [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the first conductive layer and the second conductive layer is curved in a substantially arc shape as taught by Naito et al. for the coil component as disclosed by Arata et al. in view of Yoon et al., Chang et al., and Arata ‘563 to improve DC bias characteristics (Paragraph [0008]) and increase magnetic flux of the layered coil component and increase inductance (Paragraph [0064)).


    PNG
    media_image1.png
    438
    634
    media_image1.png
    Greyscale

Drawing 1


    PNG
    media_image2.png
    478
    652
    media_image2.png
    Greyscale

Drawing 2

    PNG
    media_image3.png
    455
    633
    media_image3.png
    Greyscale

Drawing 3

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837